               Case 4:19-cv-00500-SGC Document 1 Filed 03/28/19 Page 1 of 5                  FILED
                                                                                    2019 Mar-28 PM 02:57
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

JANE KISER,                                       )
                                                  )
             Plaintiff,
                                                  )
v.                                                ) CASE NO. __________________
                                                  )
LIFE INSURANCE COMPANY OF                         )
NORTH AMERICA,                                    )
             Defendant.                           )
                                                  )

                                 NOTICE OF REMOVAL

         Pursuant to the provisions of 28 U.S.C. §§ 1331, 1441, and 1446, Defendant

Life Insurance Company of North America (“LINA” or “Defendant”), hereby

removes this action to the United States District Court for the Northern District of

Alabama, Middle Division, which is the federal judicial district embracing the

Circuit Court of Etowah County, where this case was originally filed as Case No.

31-CV-2019-900133.            As addressed below, removal of this action is proper

pursuant to 28 U.S.C. § 1331, in that Plaintiff’s claims invoke the Court’s federal

question jurisdiction under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. The grounds for removal are as follows:

         1.        Plaintiff commenced this civil action in the Circuit Court for Etowah

County, Alabama, on February 26, 2019. A true and correct copy of all process

and pleadings filed in the State Court Action as reflected on Alacourt are attached



04794995.1                                    1
              Case 4:19-cv-00500-SGC Document 1 Filed 03/28/19 Page 2 of 5



hereto as Exhibit “A”.

         2.      The United States District Court for the Northern District of Alabama,

Middle Division, is the federal judicial district embracing the Circuit Court of

Etowah County, Alabama, where this suit was originally filed. Venue is therefore

proper under 28 U.S.C. § 81(a)(6) and § 1441(a).

         3.      This action against Defendant could have been originally filed in this

Court pursuant to 29 U.S.C. § 1132 in that Plaintiff seeks to recover ERISA

benefits under an employee welfare benefit plan (the “Plan”) sponsored by Floyd

Healthcare Management, Inc. dba Floyd Medical Center (“Floyd”). LINA insured

and administered long-term disability (“LTD”) claims under the Plan during the

relevant time period. While employed at Floyd, Plaintiff was a participant in the

Plan.

         4.      Plaintiff alleges in her Complaint that she “has long term disability

benefits through Defendant Life Insurance Company of North America.” Compl. at

¶ 2. Plaintiff further alleges, inter alia, that she is disabled and entitled to long-

term disability benefits, which were terminated as of April 24, 2018. Id. at ¶¶ 1, 3

& 4. Plaintiff then expressly states an ERISA benefit claim pursuant to 29 U.S.C.

§ 1132. Id. at ¶ 8.

         5.      The District Courts of the United States are given original jurisdiction

over civil actions under ERISA pursuant to 28 U.S.C. § 1331 without consideration



04794995.1                                   2
              Case 4:19-cv-00500-SGC Document 1 Filed 03/28/19 Page 3 of 5



to the amount in controversy or the citizenship of the parties. Therefore, this

action may be removed to the United States District Court for the Northern District

of Alabama, Middle Division, pursuant to the provisions of 28 U.S.C. § 1441(a).

         6.      A copy of this Notice of Removal is being filed with the Clerk of the

Circuit Court of Etowah County, Alabama, as provided by law, and written notice

is being sent to Plaintiff’s counsel.

         7.      LINA has not sought similar relief.

         8.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.

         9.      The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Northern District of

Alabama, and this cause is removable to the United States District Court for the

Northern District of Alabama.

         10.     Should any question arise as to the propriety of the removal of this

action, LINA respectfully requests the opportunity to submit a brief and present

oral argument in support of its position that this cause is removable. Sierminski v.

Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000).

         WHEREFORE, PREMISES CONSIDERED, Defendant Life Insurance

Company of North America, desiring to remove this civil action to the United

States District Court for the Northern District of Alabama, Middle Division, the

district and division encompassing the county in which such civil action is



04794995.1                                   3
             Case 4:19-cv-00500-SGC Document 1 Filed 03/28/19 Page 4 of 5



pending, prays that the filing of this Notice of Removal, the giving of written

notice thereof to Plaintiff, and the filing of a copy of this Notice of Removal with

the Clerk of the Circuit Court of Etowah County, Alabama, shall effect the removal

of said civil action to this Honorable Court.

                                        Respectfully submitted,


                                        /s/ Grace R. Murphy
                                        William B. Wahlheim, Jr.
                                        Grace Robinson Murphy
                                        Attorneys for Defendant Life Insurance
                                        Company of North America


OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
Suite 2400, Regions/Harbert Plaza
Birmingham, Alabama 35203-2618
T: (205) 254-1000
F: (205) 254-1999
wwahlheim@maynardcooper.com
gmurphy@maynardcooper.com




04794995.1                                4
             Case 4:19-cv-00500-SGC Document 1 Filed 03/28/19 Page 5 of 5



                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon
the following listed persons by placing a copy of the same in the United States
mail, postage prepaid and properly addressed, this the 28th day of March, 2019:

         Myron K. Allenstein
         Rose Marie Allenstein
         Allenstein & Allenstein, LLC
         141 South 9th Street
         Gadsden, AL 35901
         (256) 546-6314
         myron@allenstein.com
         rose@allenstein.com

                                        /s/ Grace R. Murphy
                                        OF COUNSEL




04794995.1                                5
